Citation Nr: 0731601	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation. 

2.  Entitlement to service connection for malignant melanoma, 
to include as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1966, with prior service from December 1946 to July 1948 as 
an aviation midshipman.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2001 rating 
decision of the San Diego, California, Regional Office (RO), 
which denied the claim of entitlement to service connection 
for residuals of prostate cancer, claimed as due to exposure 
to Agent Orange and ionizing radiation.  

In August 2002, the veteran appeared and offered testimony at 
a hearing before a Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran indicated that he was no longer claiming that his 
prostate cancer was due to exposure to Agent Orange.  

In November 2002, the Board remanded the case to the RO for 
further evidentiary development.  The veteran and his wife 
testified at a hearing before a Decision Review Officer (DRO) 
in June 2006.  A transcript of that hearing is of record.  

As the member who conducted the veteran's hearing in August 
2002 is no longer employed by the Board, he recently 
testified at another hearing before the undersigned Veterans 
Law Judge in Washington, D.C. in June 2007.  A transcript of 
that hearing is also of record.  At the hearing and in July 
2007, the veteran submitted additional evidence along with a 
signed waiver of RO jurisdiction of those records, pursuant 
to 38 C.F.R. § 20.1304 (2007).  

In September 2007, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  During active service, the veteran was exposed to 
radiation during Operation PLUMBBOB at a Nevada test site in 
1957.  

2.  Prostate cancer was not manifest during service or within 
one year of separation.  Prostate cancer, which was first 
shown medically many years after service, was not caused by 
his exposure to ionizing radiation in service, and is not 
otherwise related to service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in February 2001 from the RO to the veteran that 
was issued prior to the initial RO decision in September 
2001.  That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
March 2002 SOC, January 2006 SSOC and July 2006 SSOC were 
issued, each of which provided the veteran with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

At the hearing before the Board in June 2007, the submission 
of additional medical evidence was suggested and the file was 
left open for 60 days for that purpose.  Such actions comply 
with 38 C.F.R. § 3.103 and the VCAA.  Therefore, the Board 
finds that the VA has satisfied its duties to notify and to 
assist the claimant in this case.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection for 
prostate cancer is being granted, such matter is moot.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for prostate 
cancer, given that the veteran has offered testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing service connection, 
given a Board remand, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  


II.  Factual Background.

The record indicates that the veteran served on active duty 
from July 1948 to June 1966, with prior service from December 
1946 to July 1948 as an aviation midshipman.  His DD Form 214 
indicates that his last duty assignment was surface missile 
Systems Project.  The veteran's personnel records indicate 
that he was assigned to the U.S. Naval Air Special Weapons 
Facility at the Kirtland Air Force Base AFB, Albuquerque, New 
Mexico from March 1956 to July 1958.  The veteran's service 
medical records are negative for any complaint, finding, or 
diagnosis indicative of prostate cancer.  The separation 
examination disclosed that the genitourinary system was 
normal.  

Of record is an operative report from the Naval Medical 
Center, dated in February 1998, indicating that the veteran 
was referred for a PSA of 6.38 and a benign digital rectal 
examination; a repeat PSA and a transrectal biopsy of the 
prostate showed prostate cancer.  The veteran underwent a non 
nerve-sparing radical retropubic prostatectomy and bilateral 
pelvic lymph node dissection.  

The veteran's claim for service connection for prostate 
cancer (VA Form 21-526) was received in November 1999.  
Submitted in support of his claim was a statement from the 
veteran, dated in November 1999, indicating that he was 
stationed at the Naval Air Special Weapons Facility during 
Operation REDWING, Operation PLUMBBOD, and Operation HARDTACK 
from November 23, 1955 to July 2, 1958.  The veteran related 
that, on the day of the July 26, 1957 test explosion at the 
Nevada Test Site, he stood at a designated observation point 
with approximately 15 other military personnel.  The veteran 
stated that he heard the explosion, watched the core expand, 
and watched the mushroom cloud form.  

Also submitted in support of the veteran's claim were 
pictures of the veteran, listed as a flight deck officer; the 
pictures were taken aboard the USS Ranger in 1961.  

The veteran was afforded a VA examination in March 2001, at 
which time it was noted that he was exposed to radiation, 
multiple operations of REDWING and PLUMBBOB and other 
operations.  It was reported that he witnessed a nuclear 
explosion on July 26, 1957 when he saw the core increase and 
the mushroom cloud with other observers and he did wear 
radiation exposure badges.  The examiner noted that, while 
prostate cancer is not specifically mentioned, a direct 
relationship to radiation exposure, the genitourinary tract 
which includes the prostate had been mentioned as a possible 
target of carsagenic radiation and he certainly had multiple 
exposures to nuclear weapons; but, the most profound exposure 
was the operation of PLUMBBOB with the explosion at Indian 
Springs, Nevada.  

In an April 2001 statement from the Defense Threat Reduction 
Agency (DTRA), it was noted that historical records confirmed 
that the veteran was present at Operation PLUMBBOB, a U.S. 
atmospheric nuclear test series conducted at the Nevada Test 
Site during 1957.  At that time, he was assigned to the U.S. 
Naval Air Special Weapons Facility, Kirtland Air Force Base, 
New Mexico, and was present at the site as an observer.  The 
agency indicated that a careful search of the dosimetry data 
revealed a recorded dose of 0.0 rem gamma for the veteran and 
that scientific dose reconstructions reflect that the veteran 
would have received an additional probable dose of 0.0 rem 
gamma.  

In an August 2001 Memorandum, the VA Chief Public Health and 
Environmental Hazards Officer (Susan Mather, M.D., M.P.H.) 
furnished a medical opinion concerning the relationship 
between the veteran's radiation exposure and the development 
of prostate cancer.  The doctor acknowledged the DTRA dosage 
estimates with regard to the veteran's exposure to ionizing 
radiation during service.  Citing to a medical study 
pertaining to the health effects of exposure to low levels of 
ionizing radiation, the doctor stated that the sensitivity of 
the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established.  The doctor 
opined that it was unlikely that the veteran's prostate 
cancer could be attributed to exposure to ionizing radiation 
in service.  It is noted that the proffered medical opinion 
by the VA Chief was not actually signed by her but by another 
medical doctor "for" her.  

The veteran appeared at a hearing in August 2002, at which 
time he again reported being stationed Indian Spring Air 
Force Base in Nevada in July 1957; he was there as an 
observer form his duty station at the Kirtland Air Force 
Base.  The veteran indicated that he was there to observe an 
above-ground nuclear explosion.  The veteran indicated that 
the blast occurred a quarter mile away; in other words, he 
was very close to the explosion.  The veteran indicated that 
he also served as a Navy pilot aboard the USS Ranger.  The 
veteran reported that their duties included the delivery of 
nuclear weapons.  

Of record is a statement from Dr. Christopher L. Amling, 
dated in August 2002, indicating that the veteran was 
currently under his care at the Naval Medical Center in San 
Diego for the treatment of prostate cancer.  It was noted 
that he was diagnosed with prostate cancer in December 1997, 
and he underwent radical retropubic prostatectomy in February 
1998.  He was currently being followed on a regular basis in 
the urology clinic.  Dr. Amling explained that the veteran's 
prostate cancer, like most prostate cancer, was likely 
present for many years prior to its diagnosis.  The physician 
stated that, although a direct cause and effect of radiation 
exposure to prostate cancer in the veteran's case cannot be 
proved, it is at least as likely as not that that exposure 
contributed to the development of prostate cancer in his 
case.  

In response to an inquiry regarding the veteran's, in a 
statement dated in January 2004, the Defense Threat Reduction 
Agency (DTRA) indicated that the veteran was a confirmed 
participant of Operation PLUMBBOB.  It was noted that the 
National Academy of Sciences recently completed a review of 
the dose reconstruction program of the DTRA.  As a result of 
that review, they were implementing new policies whereby 
veterans would be more actively involved in their dose 
reconstruction.  

In a subsequent letter from DTRA, dated in July 2005, it was 
again confirmed that the veteran was a participant in 
Operation PLUMBBOB, conducted at the Nevada Test Site in 
1957.  An enclosed scenario provided a description of the 
veteran's participation activities based on available 
military records and the veteran's statements; it also 
included the assumptions about his participation activities 
and the environment in which he received a radiation dose.  
It was noted that the veteran accepted the scenario 
description.  A Radiation Dose Assessment (RDA) was completed 
in accordance with the recommendations provided by the 
National Research Council's May 2003 report on the DTRA's 
dose reconstruction program.  The doses were summarized as 
follows: Mean total external dose: 0.0 rem; Upper bound: 0.02 
rem; Internal committed dose to the prostate: 0.0 rem; and 
Upper bound committed dose to the prostate: 0.0 rem.  
Subsequently, in November 2005, DTRA provided the veteran 
with a revised dose assessment to include a dose to the skin.  
Significantly, it was noted that mean skin dose beta plus 
gamma: 0.0 rem, and upper bound total skin dose was 0.0 rem.  

In a December 2005 Memorandum, the VA Chief Public Health and 
Environmental Hazards Officer (Susan Mather, M.D., M.P.H.) 
furnished a medical opinion concerning the relationship 
between the veteran's radiation exposure and the development 
of prostate cancer.  The doctor acknowledged the DTRA dosage 
estimates with regard to the veteran's exposure to ionizing 
radiation during service.  Citing to a medical study 
pertaining to the health effects of exposure to low levels of 
ionizing radiation, the doctor stated that the sensitivity of 
the prostate to radiation carcinogenesis appears to be 
relatively low and not clearly established.  The doctor 
opined that it was unlikely that the veteran's prostate 
cancer could be attributed to exposure to ionizing radiation 
in service.  It is noted that the proffered medical opinion 
by the VA Chief was not actually signed by her but by another 
medical doctor "for" her.  

At a personal hearing in June 2006, the veteran's 
representative raised the additional issue of service 
connection for malignant melanoma.  The veteran indicated 
that he served as a naval aviator, which is a pilot, on 
aircraft carriers.  The veteran reported serving in combat in 
Korea with a fighter squadron at the Inchon invasion; he 
subsequently became a pilot in the attack squadron on the 
east coast.  The veteran indicated that they were trained to 
carry and drop atomic weapons; in fact, he stated that they 
were the first single attack squadron to become nuclear 
capable and were deployed to Europe during his period on 
active duty.  The veteran related he was assigned to the 
Naval Air Special Weapons facility; they were based at 
Kirtland AFB in Albuquerque, New Mexico.  The veteran 
reported that he served as a Special Weapons Airlift 
Coordinator.  The veteran indicated that his squadron 
provided the airplanes and crews that would go to Eniwetok 
for the above-ground weapons effects test, as well as the 
ones at the Nevada test site at the Indian Springs AFB.  

Received in February 2007 were additional records from the 
Navy Medical Center, dated from June 2006 to August 2006, 
reflecting ongoing evaluation and treatment for a skin 
cancer.  A biopsy report, dated in June 2006, reported a 
history of melanoma; it was noted that the veteran had three 
pearly telangiectatic papules and plaques on his nose and 
back which were suspicious for basal cell carcinoma.  

At his personal hearing in June 2007, the veteran indicated 
that he served as a pilot and flew aircraft for the Navy; he 
learned to land airplanes on and off the big aircraft 
carriers.  The veteran reported being a member of the Special 
Weapons delivery squadron on the Atlantic fleet.  The veteran 
also reported being assigned to Kirtland Air Force Base which 
was the headquarters of the Air Force Special Weapons Center.  
The veteran indicated that he was a witness to the Operation 
PLUMBBOB in 1957; he noted that testing was taking place 
above ground.  The veteran stated that they were one mile 
away from the explosions; he noted that, from their location, 
they were able to hear it and feel the heat.  The veteran 
indicated that the testing site was in the Nevada desert; as 
a result, there was a lot of dust.  The veteran reported that 
he began experiencing symptoms of prostate cancer in 1997; he 
subsequently underwent a prostatectomy in February 1998.  The 
veteran indicated that his doctor has linked his prostate 
cancer to the radiation exposure in 1957.  


III.  Legal Criteria and Analysis.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence will be presumed for malignant 
tumors if they are manifest to a compensable degree within 
the year after active service; this presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, it may have been manifested during service 
or within one year of separation.  Second, there are certain 
types of cancer that are presumptively service connected, 
specific to radiation-exposed veterans.  38 U.S.C.A. 
§ 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2007).  Third, 
when a "radiogenic disease" first becomes manifest after 
service, and it is contended that the disease resulted from 
exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a) (1).  
Fourth, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. 
§ 3.303(d) in order to determine whether the disease 
diagnosed after discharge was incurred during active service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As to the first method for establishing service connection 
(i.e., presumption), a "radiation-exposed veteran" is defined 
as either a veteran who while serving on active duty, or an 
individual who while serving on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d) (3) (i).  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d) (3) (ii).  

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 3.309(d) 
(2).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  


In this case, the Board notes that malignant tumors are 
included among the chronic diseases for which presumptive 
service connection is warranted under the provisions of 38 
C.F.R. § 3.309(a).  38 U.S.C.A. § 1112(c).  However, there is 
no evidence that carcinoma was present during the veteran's 
service or to a compensable degree within one year after 
service, and he has never contended such.  The evidence 
instead consistently indicates that prostate cancer was 
initially diagnosed decades after service in November 1997.  
Therefore, the Board finds that prostate cancer was not 
manifest during service or within one year of separation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Moreover, prostate cancer is not one 
of the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  Therefore, the 
Board finds that the presumptive provisions of 38 C.F.R. 
§ 3.309(d) are not for application with respect to the 
veteran's prostate cancer.  

As to the next method for establishing service connection, 38 
C.F.R. § 3.311 provides for development of claims based upon 
a contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  Dose data will be requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  38 C.F.R. § 3.311(a) (2).  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, which 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b) (2) (i)-(xxiv), (b) (5) (IV) (2002).  

In this case, the DTRA has confirmed that the veteran was 
present in the VA-defined test involving the atmospheric 
detonation of a nuclear device.  He was confirmed to have 
been present at a Nevada test site during the detonation of a 
single nuclear device during Operation PLUMBBOB in 1957.  
Thus, the veteran is considered to be a radiation-exposed 
veteran.  The record further demonstrates that prostate 
cancer was diagnosed in 1997, for which the veteran 
subsequently underwent a radical retropubic prostatectomy in 
February 1998.  

As discussed in detail above, the provisions of 38 C.F.R. 
§ 3.311 provide for development of claims based on a 
contention of radiation exposure during active service and 
post-service development of a radiogenic disease.  These 
provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans.  In this case, 
the RO obtained a dose assessment for the veteran's total in-
service exposure to ionizing radiation, and then referred 
this case to the Under Secretary for Benefits for an opinion 
as to whether sound scientific medical evidence can support 
the conclusion that it is at least as likely as not that the 
veteran's disease resulted from radiation exposure during 
service.  See Hilkert v. West, 12 Vet. App. 145, 148-50 
(1999) (en banc).  The medical opinion furnished in August 
2001 was not favorable to the veteran's claim.  DTRA 
subsequently revised its methods for reconstructing radiation 
dose estimates.  Another medical opinion was obtained in 
December 2005 which was also unfavorable to the veteran's 
claim.  

As to another method for establishing service connection, 38 
C.F.R. § 3.303(d) provides that service connection may be 
granted for disease shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  Thus, if a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
still be reviewed to determine whether service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part 
Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, 
the fact that the veteran may not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
him from establishing service connection, because he may in 
the alternative establish service connection by way of proof 
of actual direct causation.  

In this case, the Board finds that there is no persuasive 
evidence showing that the veteran's prostate cancer developed 
as a result of his exposure to ionizing radiation or any 
incident of service.  38 C.F.R. § 3.303(d); see Combee, 
supra.  

The Board has considered the veteran's contentions as well as 
his medical history.  It is noted that the record contains 
conflicting medical opinions with regard to the underlying 
issue of whether the veteran's radiation exposure in service 
is related to the development of prostate cancer a few 
decades later.  On the one hand, the August 2001 and December 
2005 medical opinions of the VA Chief Public Health and 
Environmental Hazards Officer (actually signed by another 
medical doctor "for" her) indicated that it was unlikely 
(i.e., less likely than not) that the veteran's prostate 
cancer can be attributed to exposure to ionizing radiation in 
service.  On the other hand, the August 2002 medical opinion 
from the veteran's treating physician, Vice-Chairman of the 
Urology department at the Naval Medical Center, indicated 
that it was as likely as not that the veteran's in-service 
radiation exposure contributed to the development of the 
prostate cancer.  

Here, in weighing the respective medical opinions, the one 
provided by Dr. Amling in August 2002 must be given probative 
weight.  Some recognition must be given to the relative 
expertise of the opinion providers.  In this regard, it is 
significant that the VA medical opinion was provided by a 
physician "for" the Chief Public Health and Environmental 
Hazards Officer of VA.  Dr. Amling is an oncologist and Head 
of the Urologic Oncology Department at the NMC, and clearly 
has the expertise to opine on the matter at issue in this 
case.  However, although the Board accords significant 
probative weight to his opinion, his reasoning is lacking in 
detail and is unpersuasive.  Dr. Amling notes that a direct 
cause and effect of radiation exposure and prostate cancer 
cannot be proved.  This statement is partially negative 
evidence.  Although he then states that it is at least as 
likely as not that exposure contributed (positive evidence), 
he fails to establish the bases of the opinion.  Dr. Amling 
provides a limited factual foundation and then jumps to a 
conclusion.  The reader is left to guess why the conclusion 
is reached.  The dosage is not noted by Dr. Amling; the 
susceptibility of the prostate to radiation is not noted by 
him, nor does he provide any supplemental information 
regarding outstanding medical theory, research or opinion.  
Dr. Amling provides the reader relatively little information 
(other than stating that it cannot be proved) that would 
allow a meaningful opportunity to explore the basis of his 
opinion.  

The Board finds that the VA opinion is more reasoned and 
supported.  The VA opinion lays out a factual foundation of 
inservice assignments, radiation exposure, specific rem 
exposure, and susceptibility of the prostate to such 
exposure.  More specifically, it is established that there is 
low susceptibility of the prostate to radiation exposure and 
there is a conclusion reached based upon a factual foundation 
contained in the report.  The Board finds that the VA 
opinions to be reasoned, supported and, in this case, 
persuasive.  Based upon the cumulative record, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

Service connection for prostate cancer is denied.  


REMAND

In a Statement in Support of Claim (VA Form 21-4138), dated 
in May 2005, the veteran raised the claim of entitlement to 
service connection for malignant melanoma, secondary to 
exposure to ionizing radiation.  While an SSOC issued in 
January 2006 addressed the issue of service connection for 
malignant melanoma, due to radiation exposure, the claim had 
never been adjudicated by the RO and is not in appellate 
status.  Absent adjudication, a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  See 38 C.F.R. 
§§ 19.30, 19.31.  

Accordingly, the RO should address and adjudicate the issue 
of entitlement to service connection for malignant melanoma, 
due to exposure to radiation.  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO should adjudicate the issue of 
service connection for malignant 
melanoma, due to exposure to radiation 
exposure.  If the determination on the 
additional service connection claim is 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with notice of appellate 
rights, specifically the right to file a 
notice of disagreement within one year of 
notice of the determination.  If 
appellate review is initiated by the 
filing of a notice of disagreement as to 
these additional claims, the RO should 
issue a statement of the case with the 
applicable law and regulations, and the 
veteran should be provided information 
regarding the filing of a substantive 
appeal to the additional issues.  See 38 
C.F.R. § 20.200 (2007).  

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with an SSOC and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


